        Case 4:12-cr-00100-BMM Document 93 Filed 06/16/20 Page 1 of 2



                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                         GREAT FALLS DIVISION

UNITED STATES OF AMERICA,
                                                      CR-12-100-GF-BMM
                 Plaintiff,
      vs.

ALOYSIOUS WELLS,                                             ORDER

                 Defendant.


      United States Magistrate Judge John Johnston entered Findings and

Recommendations in this matter on June 1, 2020. (Doc. 91.)

      When a party makes no objections, the Court need not review de novo the

proposed Findings and Recommendations. Thomas v. Arn, 474 U.S. 140, 153-52

(1986). This Court will review Judge Johnston’s Findings and Recommendations,

however, for clear error. McDonnell Douglas Corp. v. Commodore Bus. Mach.,

Inc., 656 F.2d 1309, 1313 (9th Cir. 1981).

      Judge Johnston conducted a revocation hearing on May 28, 2020. (Doc. 87.)

The United States accused Wells of violating his conditions of supervised release

1) by failing to notify his probation officer of a change in residence; and 2) by

failing to report for sex offender treatment. (Doc. 84). At the revocation hearing,

Wells admitted that he had violated the condition of his supervised release: 1) by

failing to notify his probation officer of a change in residence; and 2) by failing to
        Case 4:12-cr-00100-BMM Document 93 Filed 06/16/20 Page 2 of 2



report for sex offender treatment. (Doc. 87.) Judge Johnston found that Wells’

violations proved to be serious and warranted revocation, and recommended that

Wells receive a custodial sentence of 2 months, with 110 months of supervised

release to follow. (Doc. 91.) Wells was advised of the 14 day objection period and

his right to allocute before the undersigned.

      The violations prove serious and warrant revocation of Wells’ supervised

release. The Court finds no clear error in Judge Johnston’s Findings and

Recommendations.

      Accordingly, IT IS ORDERED that Judge Johnston’s Findings and

Recommendations (Doc. 91) are ADOPTED IN FULL.

       IT IS FURTHER ORDERED that Defendant Aloysious Wells be

incarcerated for a term of 2 months of custody, followed by 110 months of

supervised release.

      DATED this 16th day of June, 2020.
